Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This communication is response to the application filed 02/19/2021 havingclaims 49-62 pending and presented for examination.
Priority
2.  	Application filed on 12/21/2020 is a has CON of 16/117,782 08/30/2018 ABN
16/117,782 is a CON of 13/632,037 09/30/2012 PAT 10111224 13/632,037 has PRO 61/682,042 08/10/2012 13/632,037 has PRO 61/644,835 05/09/2012 13/632,037 has PRO 61/591,632 01/27/2012 13/632,037 has PRO 61/555,876 11/04/2011 13/632,037 has PRO 61/542,114 09/30/2011 are acknowledged.
Drawings
3.  	The drawings were received on 12/21/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 12/21/2020, 12/21/2020 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.  	The Oath/Declaration filed on 12/21/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
5.	Claim(s) 49-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20140071848 A1 to PARK et al (hereinafter PARK) further view of US PG Pub US 20120327894 A1 to Axmon et al (hereinafter Axmon).
 	As per claim 49, (New) PARK teaches a reduced-bandwidth wireless transmit/receive unit (WTRU) comprising: a processor configured to at least: receive configuration information indicating a set of physical random-access channel (PRACH)
resources associated with a reduced-bandwidth operation and a set of PRACH parameters associated with the reduced-bandwidth operation (para [0030-0034] , fig. 1, receiving a set of PRACH resources and associated PRACH parameters between a connection between a base station and a mobile station as mentioned in step 103-106); select a preamble from the set of PRACH resources (para [0030-0034] , fig. 1, selecting a PRACH either before step 103 or step 105); send a preamble transmission using the selected preamble in accordance with at least one PRACH parameter of the set of PRACH parameters (para [0030-0034] , fig. 1, the user equipment may transmit a preamble on a physical random access channel (PRACH) [S103] ); receive downlink (DL) control information associated with a random access response, wherein the DL control information associated with the random access response is received on a control channel resource, wherein the control channel resource is determined based on 
 	Axmon teaches receive configuration information indicating a set of resources associated with a reduced-bandwidth operation (para [0065], receive configuration information indicating a set of resources associated with a reduced-bandwidth operation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of PARK by receive configuration information indicating a set of resources associated with a reduced-bandwidth operation as suggested by Axmon, this modification would benefit   PARK for having methods and apparatuses that enable an MTC device to enable  relatively high  performance characteristics in reduced bandwidth communication.
	As per claim 50, (New) PARK, Axmon teaches  the reduced-bandwidth WTRU of claim 49, wherein the configuration information comprising the set of PRACH resources and the set of PRACH parameters is received via radio resource control (RRC) signaling or broadcast signaling (para [0059] , user equipment receives a 
	As per claim 51, (New) PARK, Axmon teaches   the reduced-bandwidth WTRU of claim 49, Axmon teaches  wherein the configuration information indicates subframes and frequencies associated with reduced-bandwidth operation (fig. 2, control channel! Resource comprises a machine-type communication (MTC) physical downlink control channel (M-PDCCH)).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 52, (New) the reduced-bandwidth WTRU of claim 49, wherein the control channel resource comprises a set of resource blocks (RBs) (para [0040], control channel resource comprises a set of resource blocks (RBs)).
	As per claim 53, (New) PARK, Axmon teaches  the reduced-bandwidth WTRU of claim 52, wherein the set of RBs is indicated by one of the set of PRACH parameters (para [0040],  resources one of the resource block   ).
	As per claim 54, (New) PARK, Axmon teaches  the reduced-bandwidth WTRU of claim 49, Axmon teaches  wherein the control channel! Resource comprises a machine-type communication (MTC) physical downlink control channel (M-PDCCH) resource (fig. 2, control channel! Resource comprises a machine-type communication (MTC) physical downlink control channel (M-PDCCH)  ).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 55, (New) PARK, Axmon teaches  the reduced-bandwidth WTRU of claim 49, wherein the random access response comprises an uplink (UL) grant (para 
	As per claim 56, (New) PARK teaches   a method implemented by a reduced-bandwidth wireless transmit/receive unit (WTRU)}, the method comprising: receiving configuration information indicating a set of physical random-access channel (PRACH)
resources     (para [0030-0034] , fig. 1, receiving a set of PRACH resources and associated PRACH parameters between a connection between a base station and a mobile station as mentioned in step 103-106); selecting a preamble from the set of PRACH resources (para [0030-0034] , fig. 1, selecting a PRACH either before step 103 or step 105); sending a preamble transmission using the selected preamble in accordance with at least one PRACH parameter of the set of PRACH parameters (para [0030-0034] , fig. 1, the user equipment may transmit a preamble on a physical random access channel (PRACH) [S103] );  receiving downlink (DL) control information associated with a random access response, wherein the DL control information associated with the random access response is received on a control channel resource, wherein the control channel resource is determined based on the selected preamble from the set of PRACH resources used for the preamble transmission ( para [0030-0034], receiving control information through the control channel PDCCH in response to the the random access response is received on a control channel resource, control channel resource is determined based on the selected preamble from the set of PRACH resources used for the preamble transmission); and  receiving the random access response in accordance with the received DL control information (para [0030-0034], 
	Axmon teaches receive configuration information indicating a set of resources associated with a reduced-bandwidth operation (para [0065], receive configuration information indicating a set of resources associated with a reduced-bandwidth operation).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 57, (New) PARK, Axmon teaches   the method of claim 56, wherein the configuration information comprising the set of PRACH resources and the set of PRACH parameters is received via radio resource control (RRC) signaling or broadcast signaling (para [0059] , user equipment receives a transmission of information including a combination of period and offset through RRC signaling in order to report CQI periodically).
	As per claim 58, (New) PARK, Axmon teaches  the method of claim 56, Axmon teaches   wherein the configuration information indicates subframes and frequencies associated with reduced-bandwidth operation (fig. 2, control channel! Resource comprises a machine-type communication (MTC) physical downlink control channel (M-PDCCH)).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 59, (New) PARK, Axmon teaches  the method of claim 56, wherein the control channel resource comprises a set of resource blocks (RBs) (para [0040], control channel resource comprises a set of resource blocks (RBs)).

	As per claim 61, (New) PARK, Axmon teaches  the method of claim 56, Axmon teaches  wherein the control channel resource comprises a machine-type communication (MTC) physical downlink control channel (IM-PDCCH) resource (fig. 2, control channel! Resource comprises a machine-type communication (MTC) physical downlink control channel (M-PDCCH).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 62, (New) PARK, Axmon teaches  the method of claim 56, wherein the random access response comprises an uplink (UL) grant (para [0031], random access response comprises an uplink (UL) grant for communication further communication between mobile station and base station ).
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20010023442 A1; US Patent Publication US 20060020684 A1,   US Patent Publication US 20080091284 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467